 



EXHIBIT 10.56
MEMORANDUM OF AGREEMENT
The attached Amendment No. 4 to the Amended & Restated Brokerage Business Quota
Share Reinsurance Agreement has been submitted for regulatory approval. The
participating companies below have agreed to the attached Amendment No. 4
pending regulatory approval.

         
/s/ Francis M. Colalucci
 
Tower Insurance Company of New York
  9/18/2007
 
Date    
 
       
/s/ Francis M. Colalucci
  9/18/2007    
 
       
Tower National Insurance Company
  Date    
 
       
/s/ Michael C. Haines
  9/18/2007    
 
       
Preserver Insurance Company
  Date    
 
       
/s/ Michael C. Haines
  9/18/2007    
 
       
North East Insurance Company
  Date    
 
       
/s/ Michael C. Haines
  9/18/2007    
 
       
Mountain Valley Indemnity Company
  Date    
 
       
/s/ Joseph P. Beitz
  9/9/2007    
 
       
CastlePoint Reinsurance Company
  Date    
 
       
/s/ Roger A. Brown
  9/19/2007    
 
       
CastlePoint Insurance Company
  Date    

1



--------------------------------------------------------------------------------



 



Amendment No.4
To
Amended and Restated
Brokerage Business Quota Share Reinsurance Agreement Effective April 1, 2006
(Hereinafter referred to as the “Original Agreement”)
Between
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
NORTH EAST INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
(Hereinafter referred to as the “Company”)
And
THE SUBSCRIBING REISURERS AS PER ATTACHED
INTEREST AND LIABILITIES AGREEMENTS
The parties hereby agree to amend the Original Agreement, as amended, as
follows:
1. Effective July 1, 2007, the following paragraph H shall be added to ARTICLE
III COMMENCEMENT AND TERMINATION:
     H. This Agreement may be amended, modified or assigned only if in writing
and signed by all parties to this Agreement. No Assignments, Amendments,
Modification and Termination shall be effective as to Preserver Insurance
Company unless such is (i) filed with the New Jersey Department of Banking and
Insurance (“NJDOBI”) at least thirty (30) days prior to the proposed effective
date, (ii) not disapproved by the NJDOBI, (iii) made in writing, and (iv) signed
by the parties hereto. All amendments to this Agreement shall be submitted to
the New York State Insurance Department for prior approval pursuant to
Section 1505(d)(2) of the New York Insurance Law.
2. Effective July 1, 2007, paragraph C of ARTICLE XIX INSOLVENCY shall be
deleted in its entirety and replaced as follows:
     C. In the event of the insolvency of the Company, the liquidator, receiver,
conservator or statutory successor of the Company shall give or arrange to give
to the Reinsurer, written notice of the pendency of a claim against the ceding
insurer, within a reasonable period of time after the initiation of the
receivership, or after such claim is filed in the insolvency proceeding. Failure
to give such notice shall not excuse the obligation of the Reinsurer unless it
is substantially prejudiced thereby. During the pendency of such claim, the
Reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated any defense or defenses which
it may deem available to the Company or its liquidator, receiver, conservator or
statutory successor. The expense thus incurred by the Reinsurer shall be
chargeable subject to court approval against the insolvent Company as part of
the expense of liquidation to the extend of a proportionate share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

2



--------------------------------------------------------------------------------



 



3. Effective July 1, 2007, the following paragraphs L and M shall be added to
ARTICLE XXXIV MISCELLANEOUS:
     L. This Agreement shall at all times be in full compliance with the
applicable provisions of N.J.A.C 11:2-28 of the State of New Jersey and similar
credit for reinsurance provisions of the state of domicile of each Company.
     M. Each Company agrees to indemnify and hold the other parties, their
directors, officers, and employees harmless against all liability including but
not limited to damages, losses, demands, actions, proceedings, liabilities,
judgments, fines, penalties and reasonable costs and expenses of whatsoever kind
including but not limited to fees and disbursements of counsel, which each party
is or may be held liable to pay arising out of any act or omission of other
parties, their directors, officers, employees or other representatives or
resulting from any breach of the obligations of this Agreement.
All other terms and conditions will remain unchanged.

3



--------------------------------------------------------------------------------



 



INTEREST & LIABILITIES AGREEMENT
Attaching to and Forming Part of
Amended and Restated
Brokerage Business Quota Share Reinsurance Agreement Effective April 1, 2006
(Hereinafter referred to as the “Original Agreement”)
Between
TOWER INSURANCE COMPANY OF NEW YORK
TOWER NATIONAL INSURANCE COMPANY
PRESERVER INSURANCE COMPANY
NORTH EAST INSURANCE COMPANY
MOUNTAIN VALLEY INDEMNITY COMPANY
(Hereinafter referred to as the “Company”)
And
CASTLEPOINT REINSURANCE COMPANY, LTD.
(Hereinafter referred to as the “Subscribing Reinsurer”)
It is hereby mutually understood and agreed by and between the Company and the
Subscribing Reinsurer that, as respects business written or renewed with
effective dates on or after July 1, 2007, the Subscribing Reinsurer’s share in
the interest and liabilities of the Reinsurers will be 40%.
The share of the Subscribing Reinsurer will be separate and apart from the
shares of the other Reinsurers and will not be joint with those of the other
Reinsurers, and the Subscribing Reinsurer will in no event participate in the
interest and liabilities of other Reinsurers.
It is further mutually understood and agreed by and between the Company and the
Subscribing Reinsurer that Amendment No. 4 attaches to and forms part of the
captioned Agreement.
This Agreement may be executed in two or more counterparts, each of which, when
duly executed will be deemed an original, but all of which together will
constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Reinsurer have caused this Agreement to
be executed by their duly authorized representatives.
In New York, New York, this                      day of
                                        , 2007 on behalf of the Company:

              TOWER INSURANCE COMPANY OF NEW YORK    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           
 
            TOWER NATIONAL INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           
 
            PRESERVER INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           
 
            MOUNTAIN VALLEY INDEMNITY COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
            NORTH EAST INSURANCE COMPANY    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        
 
           
 
           

In                    ,                    , this                     day of
                     , 2007 on behalf of the Reinsurer:

              CASTLEPOINT REINSURANCE COMPANY, LTD.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
  Title:        

5